DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Fig. 1-12
Species B: Fig. 13-15
The species are independent or distinct because Species A discloses a continuous sidewall and a plurality of apertures in said sidewall not disclosed as part of Species B. Species B discloses a plurality of removable partitions and a plurality of integral sidewalls which are not disclosed in Species A. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The different embodiments have separate classifications and substantially different fields of search. In particular, in searching for species A search items such as “continuous” or “conical” or “circular” containers are required but not required in the search of species B. In searching for species B search terms such as “plurality” or “multiple” or “partitions” is required but not required for the search of species A. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Robert Simpson on 10/31/2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to because Fig 4, Ref 10b on the interior should be corrected to 10a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 5 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “wherein a pair of said arcuate trapezoidal protrusions are arranged within said drainage channel adjacent each of said apertures in said sidewall.” However, this renders the claim vague and indefinite because it is unclear if this recitation is implying that two trapezoidal protrusions are positioned between each apertures. Fig 2 for example shows that one trapezoidal protrusion is positioned between two apertures. Additionally, the term “adjacent” generally means that two elements are positioned side by side without any additional structure between them also rendering this claim indefinite because the apertures are not adjacent to the trapezoidal protrusions, i.e. there is a structure in between them. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-3, 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokmiller et al. herein Bokmiller (US 6134832 A) in view of Matsunag (JP 05030862 A) in view of Freestone (GB 2500235 A-cited in IDS).
Re-claim 1:
Bokmiller teaches:
A planter comprising: (abstract and figs)
a continuous sidewall with (Fig 2, Ref 30)
an inner surface and an outer surface forming a container, (30, see inner surface and outer surface in figs 2+ 5)
said container having a top end (Fig 2, top end approximate to 42)
 and a bottom end; (Fig 2, top end approximate to 20)
an internal floor flange (Figs 1-3, Ref 26+26a+21)
 extending inwardly from the inner surface of said sidewall proximate the bottom end of said container, (Fig 1-3, col 4 ln4-19)
and a lip extending upwardly from said flange, (Fig 1, see internal sidewall extending from 21 forming 23)
said lip defining a drainage aperture at said bottom end of said container; (Fig 1, Ref 23)
 a drainage channel formed by said internal floor flange, said lip, and said sidewall; (Fig 1-3, Ref 22, col 4 ln 25-48)
a plurality of apertures in said sidewall in communication with said drainage channel; (Fig 1-3, Ref 27, col 4 ln 38-43)
Bokmiller doesn’t teach:
and, a removable floor arranged to rest on said lip, said removable floor comprising a plurality floor apertures arranged to drain liquid via said drainage aperture,
Matsunag teaches:
A planter comprising a container having a bottom end (Fig 1, Ref 1 see tapered bottom end)
A lip (Fig 1, Ref 3)
Defining a drainage aperture (see open aperture defined by 3)
A removable floor arranged to rest on said lip (Fig 1-3, Ref 2 “to push up this from the bottom of the flowerpot in which is it possible”)
said removable floor comprising a plurality of floor apertures arranged to drain liquid via said drainage apertures, (Fig 1+2, Ref 4, “the bottom surface of the conventional flowerpot…have been drainage hole 4 is drilled in the appropriate size, so that it is possible to adjust the water content in the culture soil C appropriately It has become.” “a number of drainage holes 4, enhanced drainage what is being used.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Bokmiller such that it comprises a removable floor as taught by Matsunag to allow for the removal of suitably grown flowering plants without causing damage to the roots (Matsunag-abstract). 
Bokmiller as modified by Matsung doesn’t teach:
a plurality of inner floor apertures arranged to drain liquid via said drainage aperture, and a plurality of outer floor apertures arranged to drain liquid via said drainage channel and said plurality of apertures in said sidewall.
(Bokmiller teaches draining out of drainage aperture, drainage change, and plurality of apertures. Matsung teaches a plurality of floor apertures to drain liquid via drain aperture but is silent as to having a plurality of inner floor apertures and outer floor apertures)
Freestone teaches:
a planter (“an inverted fusto-conical container, such as a plant pot”)
a removable floor arranged within the container (fig 1+2)
a plurality of inner floor apertures (Fig 1+2 see larger apertures, “will have these holes spaced apart and ideally centrally placed” “The insert in all embodiments incorporates a drainage feature, namely the finger holes”)
a plurality of outer floor apertures ((Fig 1+2 see smaller apertures, include a plurality of further smaller lacunae that enable drainage and circulation of air which can benefit roots of a plant)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter and removable floor of Bokmiller as modified such that it comprises a plurality of inner and outer floor apertures as taught by Freestone to enable drainage and circulation of air to benefit roots of a plant (pg 2, paragraph 8). 
Therefore, the combination of Bokmiller, Matsung, and Freestone discloses:
a plurality of inner floor apertures arranged to drain liquid via said drainage aperture, (the planter with the drainage aperture (Fig 1, Ref 23 of Bokmiller ) modified to have a removable floor with inner floor apertures (Freestone, fig 1 larger apertures) that drain liquid via the drain aperture (water drained from the larger central aperture of Freestone would drain out of the drainage aperture 23 of Bokmiller)
and a plurality of outer floor apertures arranged to drain liquid via said drainage channel and said plurality of apertures in said sidewall. (the planter with the drainage channel and apertures in said sidewall ((22) and (27) Fig 1-3 of Bokmiller) modified to have a removable floor with outer floor apertures (Freestone, fig 1 smaller apertures) that drain liquid via the drain channel and apertures in sidewall (water drained from the smaller apertures of Freestone would drain out of the drainage channel (22) and apertures in sidewall (27) of Bokmiller)
Re-claim 2:
Bokmiller as modified discloses claim 1. Bokmiller further teaches:
wherein said continuous sidewall is frustoconical in shape. (see frustoconical shape of main body 30)
Re-claim 3:
Bokmiller as modified discloses claim 2. Bokmiller further teaches:
wherein said frustoconical sidewall has a larger diameter at the open top end of the container than the diameter at the bottom end of the container. (Fig 2, see larger diameter at the top end of the container and smaller diameter towards the bottom end) 
Re-claim 7:
Bokmiller as modified discloses claim 1. Bokmiller doesn’t teaches:
wherein said removable floor comprises a disk, said disk having a thickness, TRF.
Matsunag teaches:
wherein said removable floor comprises a disk, said disk having a thickness, TRF. (Fig 1, Ref 2, see thickness of 2 “the body portion of another body, disc-shaped, or constituted by dish-shaped bottom member,”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter of Bokmiller such that it comprises a removable floor as taught by Matsunag to allow for the removal of suitably grown flowering plants without causing damage to the roots (Matsunag-abstract). 
Re-claim 9:
Bokmiller as modified discloses claim 1. Bokmiller further teaches:
wherein said internal floor flange and said drainage channel are annular in shape. (Fig 1-3, Ref 26+26a+21 and 22 are annular in shape) 
Re-claim 10:
Bokmiller as modified discloses claim 1. Bokmiller further teaches:
wherein said lip is cylindrical in shape. (Fig 1, see cylindrical internal sidewall extending upwardly from 21 forming 23)
Re-claim 11:
Bokmiller as modified discloses claim 1. Bokmiller doesn’t teach:
wherein said plurality of inner floor apertures and said plurality of outer floor apertures are circular in shape.
Freestone further teaches:
wherein said plurality of inner floor apertures and said plurality of outer floor apertures are circular in shape. (Fig 1+2, see how inner and outer floor apertures are circular in shape)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter and removable floor of Bokmiller as modified such that it comprises a plurality of circular inner and outer floor apertures as taught by Freestone to enable drainage and circulation of air to benefit roots of a plant (pg 2, paragraph 8). 
Re-claim 12:
Bokmiller as modified discloses claim 11. Bokmiller doesn’t teach:
wherein said plurality of inner floor apertures have a larger diameter, DI, than the diameter, DO, of the outer floor apertures.
Freestone further teaches:
wherein said plurality of inner floor apertures have a larger diameter, DI, than the diameter, DO, of the outer floor apertures. (Fig 1+2, see how inner floor apertures have a larger diameter and inner floor apertures are smaller in diameter)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planter and removable floor of Bokmiller as modified such that it comprises a plurality of larger diameter inner apertures and smaller diameter outer apertures as taught by Freestone to enable finger insertion into the inner floor apertures (pg 2, paragraphs 6+7) and enable drainage and circulation of air to benefit roots of a plant through the outer floor apertures (pg 2, paragraph 8). 
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokmiller et al. herein Bokmiller (US 6134832 A) in view of Matsunag (JP 05030862 A) in view of Freestone (GB 2500235 A-cited in IDS) and in view of Nobbe (US 8434261 B2).
Re-claim 4:
Bokmiller as modified discloses claim 1. Bokmiller further teaches:
wherein said drainage channel further comprises a plurality of arcuate trapezoidal protrusions arranged to direct liquid into said plurality of apertures in said sidewall. (Fig 1-3, Ref 28+28a)
However, Bokmiller as modified doesn’t teach:
wherein said drainage channel further comprises a plurality of arcuate trapezoidal protrusions
Nobbe teaches:
A planter (abstract and figs)
wherein said drainage channel further comprises a plurality of arcuate trapezoidal protrusions (Fig 1-2, Ref 9+12)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plurality of arcuate protrusions of the planter of Bokmiller such that it was trapezoidal as taught by Nobbe to provide an improved stackability. (Nobbe-col 3 ln 45-47). 
Re-claim 5:
Bokmiller as modified discloses claim 4. Bokmiller further teaches:
wherein a pair of said arcuate trapezoidal protrusions are arranged within said drainage channel adjacent each of said apertures in said sidewall. (as best understood from 112b above, col 4 ln 25-30)
Re-claim 6:
Bokmiller as modified discloses claim 4. Bokmiller further teaches:
wherein each of said arcuate trapezoidal protrusions has a top surface which is located below a top edge of said lip. (Bokmiller’s arcuate protrusions modified for the trapezoidal shape of Nobbe, Bokmiller further teaches in col 4 ln 25-29)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bokmiller et al. herein Bokmiller (US 6134832 A) in view of Matsunag (JP 05030862 A) in view of Freestone (GB 2500235 A-cited in IDS) and in view of Upton (GB2139464A).
Re-claim 8:
Bokmiller as modified discloses claim 7. Bokmiller as modified doesn’t teach: 
wherein said sidewall further comprises a groove in its inner surface, proximate the bottom end of the container, said groove having a width, WG, which is slightly greater than the thickness, TRF, of the disk, such that the disk can snappingly engage said groove and hold the disk in place within the container. 
Upton teaches:
wherein said sidewall further comprises a groove in its inner surface, proximate the bottom end of the container, said groove having a width, WG, which is slightly greater than the thickness, TRF, of the disk, such that the disk can snappingly engage said groove and hold the disk in place within the container. (“The insert 26 is of a size such that it will fit into the bottom of portion 14 and snap underneath the lip 24 as shown in Figure 1.” Fig 1, width formed between 24+20 that recives 26)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sidewall of the planter of Bokmiller as modified such that it comprised a groove in its inner surface to snappingly engage with disk as taught by Upton to snaply and securely attach the disk to prevent unwanted premature removal. 
	
	Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHADA ALGHAILANI/
Examiner
Art Unit 3643

								
								/DAVID J PARSLEY/
								Primary Examiner, Art Unit 3643